UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2121


KIRUNKUMAR PATEL,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 16, 2018                                         Decided: May 3, 2018


Before GREGORY, Chief Judge, and KING and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kirunkumar Patel, Petitioner Pro Se. Andrew Oliveira, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kirunkumar Patel, a native and citizen of India, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have thoroughly reviewed

the record, including the transcript of Patel’s merits hearing before the immigration court

and all supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that substantial evidence supports the finding that Patel did not establish that he could not

safely relocate in India to avoid future persecution. See INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992) (stating standard of review). Moreover, substantial evidence supports the

finding that Patel did not meet his burden of proof for protection under the CAT. See

Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007) (stating standard of review).

Accordingly, we deny the petition for review. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2